SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Governance, Risk and Compliance Executive Director Rio de Janeiro, November 25, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that its Board of Directors approved, at a meeting held today, to create the position of Executive Director of Governance, Risk and Compliance with the duty of ensuring process compliance and risk mitigation, including, fraud and corruption, therefore guaranteeing compliance with laws, norms, standards and regulations, including Comissão de Valores Mobiliários (Securities and Exchange Commission) of Brazil (CVM) and U.S. Securities and Exchange Commission (SEC) rules. It is important mentioning that besides participating in the decisions of the Executive Board, subjects submitted to the appreciation of the Executive Board should necessarily have a previous positive assessment of this Director regarding governance, risk and compliance. The creation of this position does not increase the number of Executive Directors in Petrobras Executive Board, as this post is replacing the seat of the International Executive Director. The Board of Directors will elect the new Executive Director based on a list of three Brazilian professionals previously selected through a processed that will be conducted by a company specialized in recruiting executives, which will seek for well-known competent market professional in this area. The Governance, Risk and Compliance Executive Director will serve a three-year term, which may be renewable, and will only be removed if determined by the Board of Directors, with quorum including the vote of at least one Board Member elected by the minority or by the preferred shareholders. Over the next 60 days, Petrobras will complete the detailing of final structure and the operating model of the new area, as well as the allocation of the activities of the International area. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 25, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
